Citation Nr: 1518018	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-25 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Montrose, New York


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred as a result of treatment at Orange Regional Medical Center on April 3, 2013.


REPRESENTATION

Appellant represented by:	Christy Larkin, Individual


WITNESS AT HEARING ON APPEAL

The Veteran and his representative 


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran had previous active duty service with the United States Army from September 1966 to August 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs Medical Center (VAMC) in Montrose, New York.

The Board notes that the Veteran has executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in conjunction with the claim currently before the Board.  It is a special power of attorney, pursuant to 38 C.F.R. § 14.630, which allows for one-time representation by an individual who is not accredited by VA as required in 38 C.F.R. § 14.629.

In January 2014, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement for private medical expenses incurred at Orange Regional Medical Center on April 3, 2013.  Specifically, he is seeking to obtain reimbursement for his medical bills which were not covered by his Medicare Part A and B insurance.  VA records show that on April 3, 2013, the Veteran called the VAMC at Castle Point, New York, complaining of a high heart rate and chest discomfort.  He was advised to call 911, and was transported by ambulance to Orange Regional Medical Center, where he was hospitalized for a collapsed lung.  In July 2013, the Veteran's claim for reimbursement was denied under 38 U.S.C.A. § 1725, on the basis that the Veteran had Medicare Part A and B insurance, and that VA was unable to reimburse any co-payments which the Veteran was responsible for under a health-care contract.

Effective February 1, 2010, Congress amended 38 U.S.C.A. § 1725.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.  Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).

The medical reimbursement file contains copies of standard Health Care Insurance forms submitted to VA regarding the Veteran's treatment at Orange Regional Medical Center.  However the Veteran's explanation of benefits (EOB) is not contained in the file.  Whether the Veteran would actually receive payment or reimbursement under the amended Statute requires comparison of the claimed medical charges against the insurer's EOB to determine the exact amount of VA's potential responsibility as secondary payer.  Remand is required to enable the VAMC to procure the EOB(s) and determine the amount of patient share, if any, for which VA may be responsible under the amended Statute.

Additionally, the Board finds that the August 2013 Statement of the Case is inadequate.  The August 2013 statement of the case does not provide any adequate summary of the applicable laws and regulations or discuss how such laws and regulations affect the determination.  See 38 U.S.C.A. § 19.29.  In addition, the statement of the case states the wrong date with respect to when the Veteran received treatment at Orange Regional Medical Center.  The Board cannot therefore effectively assess the claim, and the Veteran himself was deprived of an opportunity to fully respond.  Remand is required for a supplemental SOC (SSOC) which provides the Veteran with a summary of the evidence, along with a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the necessary hospital billing/payment documents and the explanation of benefits (EOB) from any primary insurer to determine how much, if any, patient share is eligible for VA payment or reimbursement under the amended 38 U.S.C.A. § 1725.

2.  Review the medical reimbursement claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal (under the amended 38 U.S.C.A. § 1725).  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC).  The SSOC should contain, among other things, a summary of the evidence, and a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  Provide the Veteran the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




